Citation Nr: 1804763	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-16 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a groin injury.

2. Entitlement to service connection for low back pain, including as due to groin injury.

3. Entitlement to service connection for left leg pain, including as due to groin injury.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to March 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A Board videoconference hearing was held before the undersigned in May 2017 and a transcript of the hearing is of record.   


FINDINGS OF FACT

1. The Veteran does not have any residuals of a groin injury sustained during his military service.

2. The Veteran's low back disorder with low back pain and lumbar spine degenerative disc disease, was not incurred or aggravated in service, nor is it secondarily related to a service-connected disability.

3. The Veteran's claimed left leg disorder was not incurred or aggravated in service, nor is it secondarily related to a service-connected disability.  


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for residuals of a groin injury.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria are not met to establish service connection for a low back disability, including as secondary to a groin injury.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3. The criteria are not met to establish service connection for a disability manifested by left leg pain, including secondary to a groin injury.  38 U.S.C. §§ 1131 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

General Applicable Law on Service Connection

Under VA law, direct service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999). 

If there was chronic disease in service, reappearance at any later date is service-connected, unless clearly due to an intercurrent cause.  If not chronic, there must be continuity of symptomatology to link in-service disability to post-service condition. See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology principle limited to where involving those diseases already listed as "chronic" under 38 C.F.R. § 3.309(a)).

Secondary service connection is available for a condition proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Secondary service connection also applies when service-connected disability has chronically aggravated a nonservice-connected disability.  See 38 C.F.R. § 3.310(b).

Whether to award service connection depends on review of all relevant evidence, medical evidence and lay statements, and the evaluation of its competency and credibility.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Factual Background of the Case

Reviewing the Veteran's Service Treatment Records (STRs), an October 1985 clinical record documents that the Veteran had complaints of pain in the groin over one day.  There was no report of a chronic illness.  The assessment was that there were no abdominal wall symptoms.  

Thereafter, a September 1986 Emergency Room treatment admission report from a private hospital indicates that the Veteran presented with chief complaint of neck and back pain, from a motor vehicle accident.  There was pain along the cervical and thoracic spines.  The accident occurred at 20 miles per hour with the Veteran the driver, mainly with back and neck pain afterwards.  The Veteran denied loss of consciousness, dizziness, paresthesia, paralysis.  The Veteran denied dyspnea or pain on deep inspiration.  

He did state that his tongue felt "thick."  The assessment given was soft tissue injury, rule out spinal injury.  Additional reports from that hospital facility indicate, the Veteran as a consequence of the automobile accident was struck on the driver's side, thrown forward into the roof of the car, sustaining injury to the neck, lumbar spine and right leg.  He was denying loss of consciousness, visual disturbances, dizziness, shortness of breath.  X-rays of the cervical and lumbar spines were unremarkable.  X-ray of the right leg were stated to be within normal limits.  An additional report pertaining to the September 1986 accident indicates that during the incident in question, the Veteran was thrown onto the roof of the automobile and sustained injury the neck, lumbar spine, and right knee.  There was decreased range of motion in the neck and back secondary to pain, with x-rays unremarkable for obvious fracture.  The assessment given was hyperextension of the neck, vs. whiplash injury of the neck.  

The September 1986 detailed reports of radiological studies indicated, for the cervical spine, the examination demonstrated a normal soft tissue and osseous architecture.  The joint space and bony alignment were normal.  The nerve root foramina were patent bilaterally without evidence for osseous encroachment.  The contour and caliber of the vertebral canal as identified by the exam were normal.  Otherwise, the third molar on the left side of the mandible was impacted.  For the lumbar spine, slight irregularity was apparent in the cortex of the anterior inferior corner of the first lumbar vertebral body.  The soft tissue and osseous anatomy, joint space and bony alignment were otherwise normal.  For the right tibia, the soft tissue and osseous architecture were of an appropriate appearance.  The joint space and bony alignment were normal.  The impression given was of a normal cervical spine and right tibia; the cortical irregularity present on the lumbar spine study might represent an artifact secondary to the bowel gas, but doubtful that it was an acute traumatic injury to the vertebral column; a third molar of the mandible was impacted; the examination was otherwise essentially normal.  

The Veteran underwent VA examination in October 2010, of the genitourinary system and spine.  He indicated in regard to the groin injury that he was playing football during his military tenure, and was tackled and then had left groin pain.  He had a medical follow up and he stated that a few years later he began to have testicular pain.  He could not be sure of exactly how many years later.  He had intermittent testicular pain that could be related with the left lower extremity pain or not.  Sometimes they occurred in concurrence and sometimes they did not.  He had intermittent pain in the testicular area at a 6 on a scale of 1 to 10, occurring two times a week and last 3 to 4 hours.  Aggravating factors were unknown.  Relieving factors were cold packs to the genitourinary area and rest.  Work impact was not applicable.  The Veteran stated that any eating, grooming, bathing, dressing was postponed when he was having discomfort.  He did have urinary frequency that had been occurring for some time.  He denied dysuria.  He denied incontinence.  He had never had surgery on the urinary tract.  He denied impotence.  He had erectile dysfunction.  He denied urinary tract infections, renal colic, stones or nephritis.  He had never been diagnosed with a neoplasm.  He had never been catheterized, dilated, had to undergo diet therapy or medications related to the urinary tract.  Impact on daily activities was as noted above.  He was not on dialysis.  Erectile dysfunction was described in the lumbar spine.  The Veteran denied endocrine, infection, vascular or psychologic impact.  The Veteran stated that he was capable of participation in sexual intercourse.  He had used Viagra some in the past, and it had helped some.  

A physical examination was completed.  With regard to the present physical condition of the lumbar spine, the Veteran stated that he had had back and left lower extremity pain over the last 6-7 years with radiation to the left lower extremity.  He took a pain relief powder as necessary.   He was involved in a motor vehicle accident in the military in September 1986 as an unrestrained driver.  Describing the accident, the Veteran stated that he had been going through a red light and believed he was hit by a taxi cab on the passenger's side, spinning the Veteran's vehicle.  He was carried by ambulance to the hospital and treated for the back and neck.  No litigation was involved in that accident.  In 1988 again, the Veteran was in a motor vehicle accident, he did not remember wearing a seatbelt.  He was the driver, stopped and rear-ended.  He did have a medical follow up a day later and had chiropractic follow-up for back pain.  He did not remember any litigation being involved in that accident.  Sometimes later through the years, the Veteran remembered being treated with muscle relaxers.  X-rays had been done of the lower back, showing intermittent low back pain with radiation to the left lower extremity to the calf at a 6-7 level (out of 10 scale), occurring 2-3 times per month and lasting 1-3 days.  

The VA examiner provided the following diagnoses and opinion:

1. Left inguinal hernia with noted physical findings  

Medical opinion:  It is not at least as likely as not that the Veteran's left inguinal hernia is related to the injury noted in his service tenure.

Rationale:  Review of the Veteran's claims file does show on 10/1/85 the Veteran complained of pain in the groin for a 24 hour period.  Assessment was abdominal wall spasms.  He was given Parafon Forte, one t.i.d. [three times a day] and a PT profile for a period of time.  There are no further complaints during his service tenure.  That is the basis for the above noted opinion.

2. Radiation of low back pain to the left lower extremity to the calf

Medical opinion:  It is not at least as likely as not that the Veteran's leg pain is related to his in-service injury. 

Rationale:  Please see as noted above with problem number 1.  It is felt this pain is related to the large left inguinal hernia.

3. Degenerative disk diseases of the lumbosacral spine with noted physical and x-ray findings

Medical opinion:   It is not at least as likely as not that the Veteran's low back condition is related to his injury during his service tenure.  

Rationale:  Review of the Veteran's claims file shows that on 9/23/1986 he was in a two car motor vehicle accident at approximately 20 mph.  There was cervical spine pain radiating to the thoracic spine.  There was spinal tenderness at C5-7 and T9-12.  He was struck on the driver's side and thrown forward into the roof of the car, suffering an injury to the neck and the lumbar spine and right lower extremity, specifically the right knee.  He had x-rays of the cervical spine, lumbar spine and right leg that were normal.  There was a notation on the lumbar spine x-ray that there was cortical irregularity at the inferior corner of the first lumbar vertebra, doubtful it represented any traumatic injury.  The Veteran had been out of the service a total of 23 years.  He had noted the other accidents and trauma but basically the back pain started 6-7 years ago. Chronicity cannot be established and that was the basis for above noted opinion.  

The Veteran through his August 2011 Notice of Disagreement (NOD) and statement provided therein, indicated as follows, that he was playing football for the Army when he sustained a severe hit to his groin.  He averred that his groin injury was a direct result of this incident.  The Veteran's left leg pain and low back pain were the direct result of a motor vehicle accident he had while on active duty.  He initially attributed the back and leg pain to his groin injury, because he had a seizure condition and did not remember the car accident.  During the VA examination the examiner reminded him of the car accident, and he now believed that his back and leg pain were a direct result of this accident.

Through his April 2014 VA Form 9 (Substantive Appeal to the Board), the Veteran indicated his belief that the motor vehicle accident he had in 1986 on active duty was the reason for his lower back pain.  The Veteran indicated that his cervical, thoracic and lumbar spines were injured.  His groin injury and left leg pain were associated with a football injury he sustained in 1985 while on active duty.  At this time, he was playing flag football and was hit in the groin.  Ever since that injury, he had experienced pain in the groin which radiated down his left leg.  According to the Veteran, his back problem had persisted ever since the motor vehicle accident.  

In his May 2017 letter, Dr. A.H., MD, private physician indicated that the Veteran was in a motor vehicle accident while on active duty and sustained an injury to his lumbar spine.  He had chronic back pain.  According to the Veteran, it was as likely as not that his back pain was connected to his service.

During his May 2017 Board hearing, the Veteran provided the following account of events from service, stating that he was playing recreational football and was hit in the groin and after that, he did not recall exactly what had happened.  He had been taken to a hospital afterwards.  Since then he had been receiving some treatment  as far as a hernia, and he was in the process of reducing his weight to the point that he could undergo hernia surgery.  He was under the impression that the groin injury was the cause of his leg problem.  He recounted the incident in service with a car accident, in which he had been thrown into the ceiling and the top of the car.  He only remembered when he woke up he was in the hospital, and did not remember treatment until the next day.  The Veteran further testified in regard to having had radiating pain down the left leg.  

Legal Analysis of Claims

The Board has considered each of these claims in turn, on the evidence of record.  Considering first the matter of service connection for a groin injury and its residuals, the Board cannot conclude at this time that the claimed condition is one of service origin.  Whereas the Veteran developed a hernia post-service, and describes competently other symptomatology generally of or associated with the groin region, causation remains unsubstantiated.  In fact, the Veteran clearly sustained an injury 1985, however, indication from the record is that the injury was acute but, transitory and resolved.  The injury was contained to a 24 hour period; did not resume in service; did not resume for many years thereafter.  It follows, there was not a continuous problem since service, continuity of symptomatology sometimes providing or supporting causation.  See 38 C.F.R. § 3.303(b).  On the whole, there is no causal linkage demonstrated by documented medical evidence.  To that effect, there is no competent reported lay witness symptomatology that substantiates the same, or requires further medical inquiry.  

Turning to the claim for an orthopedic back condition, and chronic back pain itself, the October 2010 VA medical opinion substantiates a similar medical conclusion that that specific disorder at issue did not originate in service.  In comparison with the previous claim, obviously the severity of the original impact to the affected region was significantly greater, given that it was an automobile accident for which  the Veteran received considerable treatment at the time, but here again, the original injury seemed to have resolved.  Within a few days, it was clear x-rays were normal.  The VA examiner's opinion points this out, in addition to the fact that the Veteran did not again experience back problems for numerous years thereafter, indeed only manifesting such a condition again within the past 6-7 years.  In the view of the VA examiner, there was not chronicity here, either (this meaning continuity of symptomatology).  Therefore, here again the requisite causal relationship to military service is not demonstrated.

On the last issue, that of service connection for left leg pain, this condition has been claimed to have originated as the consequence of underlying groin injury as a form of radiating pain, and at other times, the back disorder is named as another plausible underlying cause.  Given that the two underlying conditions of groin injury residuals and back disorder are not service-connected, however, they cannot provide a predicate upon which to adjudicate any other claimed disability.  Therefore, as a matter of law the instant claim for service connection for left leg pain must be denied.  There is no medical or lay evidence to support direct service connection.  The Veteran has advanced only the theory of secondary service connection with regard to this disability.  


ORDER

The claim for service connection for groin injury is denied.

The claim for service connection for low back pain, including due to groin injury 
is denied.

The claim for service connection for left leg pain, including due to groin injury 
is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


